Filed 3/15/17 (Posted on 6/8/17 due to inadvertent omission)




         IN THE SUPREME COURT OF CALIFORNIA


JENNIFER AUGUSTUS et al.,              )
                                       )
           Plaintiffs and Respondents, )
                                       )                                 S224853
           v.                          )
                                       )                       Ct.App. 2/1 B243788, B247392
ABM SECURITY SERVICES, INC.,           )
                                       )                           Los Angeles County
           Defendant and Appellant.    )                         Super. Ct. No. BC336426,
                                       )                        BC345918, and CG5444421
____________________________________)

                            ORDER MODIFYING OPINION AND
                           DENYING PETITION FOR REHEARING
THE COURT:

The opinion in this matter filed on December 22, 2016, and appearing at 2 Cal.5th
257, is modified as follows:
                 1. Add the following sentence to the end of the Conclusion on page
        273: “The matter is remanded to the Court of Appeal for further proceedings
        consistent with this opinion.”
        This sentence should be placed so that it is the final sentence in the Conclusion
        and so that the complete Conclusion reads as follows:

                 California law requires employers to relieve their employees of all
                 work-related duties and employer control during 10-minute rest periods.
                 The trial court’s summary adjudication and summary judgment orders
                 were premised on this understanding of the law. Rightly so: Wage
                 Order 4, subdivision 12(A) and section 226.7 prohibit on-duty rest
       periods. What they require instead is that employers relinquish any
       control over how employees spend their break time, and relieve their
       employees of all duties—including the obligation that an employee
       remain on call. A rest period, in short, must be a period of rest. We
       accordingly reverse the Court of Appeal’s judgment on this issue. The
       matter is remanded to the Court of Appeal for further proceedings
       consistent with this opinion.

This modification does not affect the judgment.

The petition for rehearing, filed on January 5, 2017, is denied.




                                    2